ACCEPTED
                                                                                                       01-15-00346-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                  11/3/2015 3:49:40 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK

                                      No. 01-15-00346-CV
 ARACELLI ZAPATA D/B/A                         §                                 IN THE FIRST
 SUPER, ET AL.,                                §                                  FILED IN
                                                                           1st COURT OF APPEALS
 Appellants                                    §                               HOUSTON, TEXAS
                                               §                           11/3/2015 3:49:40 PM
 v.                                            §                          COURT OF APPEAL
                                                                           CHRISTOPHER A. PRINE
                                               §                                   Clerk
 CLEAR CREEK INDEPENDENT                       §
 SCHOOL DISTRICT, ET AL.,                      §
 Appellees                                     §                            HOUSTON, TEXAS


                          APPELLANTS’ AND APPELLEES’
                     JOINT MOTION TO DISMISS FOR MOOTNESS


       Appellants (Araceli Zapata D/B/A El Super, Veljaco Corp., Inc., D/B/A El Super Meat

Market and Taqueria, and Carmen Gloria Veljanovich) and Appellees (Clear Creek Independent

School District, the City of Webster and Harris County) file this Joint Motion to Dismiss for

Mootness, and would respectfully show as follows.

       1.      This is an appeal from the March 2, 2015 Final Judgment in Cause No. 2013-04925,

Clear Creek Independent School District, et al. v. GNM Enterprises d/b/a Super, et al.; In the 165th

Judicial District Court of Harris County, Texas.

       2.      On October 30, 2015, the Trial Court granted Clear Creek Independent School

District’s Petition to Vacate Judgment, and issued an Order that vacated the Final Judgment.

(See Exhibit A attached hereto).

       3.      The Court has the authority to dismiss an appeal if there is no longer an issue in

controversy. See Heckman v. Williamson Cnty., 369 S.W.3d 137, 154 (Tex. 2012); Tex. A&M

Univ.-Kingsville v. Yarbrough, 347 S.W.3d 289, 291 (Tex. 2011). This Appeal should be

dismissed because the Trial Court’s Order to Vacate disposed of all issues forming the basis of




                                                   1
this appeal, and the parties no longer have a legally cognizable interest in the outcome of the

appeal. See FDIC v. Nueces Cnty., 886 S.W.2d 766, 767 (Tex. 1994).

       4.     Moreover, the Court should not decide the issues presented by this appeal because

the appeal is moot, and the Court is not authorized to issue advisory opinions. See Heckman, 369
S.W.3d at 147; Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993).

       5.     For these reasons, Appellants and Appellees ask the Court to grant this Motion and

dismiss the appeal as moot.

                                    Respectfully submitted,

                                    By: /s/ Mark Aronowitz
                                            Mark Aronowitz
                                            State Bar No. 00793281
                                    P.O. Box 1201
                                    Texas City, Texas 77592-1201
                                    Telephone: (281) 402-6790
                                    Fax: (281) 714-4284
                                    Email: markaronowitz@hotmail.com
                                    ATTORNEY FOR APPELLANTS


                                    By: /s/ R. Gregory East
                                            R. Gregory East
                                            State Bar No. 24007138
                                    Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
                                    1235 North Loop West, Suite 600
                                    Houston, Texas 77008
                                    Telephone: (713) 862-1860
                                    Fax: (713) 862-1429
                                    Geast@pbfcm.com
                                    ATTORNEYS FOR APPELLEE CLEAR CREEK
                                    INDEPENDENT SCHOOL DISTRICT




                                               2
                                By:
                                       Edward J. (Nick) Nicholas
                                       State Bar No. 14991350
                                Linebarger Goggan Blair & Sampson, LLP
                                4828 Loop Central Drive, Suite 600
                                Houston, Texas 78701
                                Telephone: (713) 844-3405
                                Fax: (713) 844-3504
                                Nick.Nicholas@lgbs.com
                                ATTORNEYS FOR APPELLEES
                                THE CITY OF WEBSTER AND HARRIS COUNTY


                             CERTIFICATE OF SERVICE
      I certify that a copy of this instrument was served via electronic mail on Mr. Mark

Aronowitz at markaronowitz@hotmail.com, and Mr. Greg East at geast@pbfcm.com.


                                By:
                                       Edward J. (Nick) Nicholas




                                           3
Exhibit A
For Official Governmental Use Only - Do Not Disseminate to the Public: 67711610 - Page 1 of 4
For Official Governmental Use Only - Do Not Disseminate to the Public: 67711610 - Page 2 of 4
For Official Governmental Use Only - Do Not Disseminate to the Public: 67711610 - Page 3 of 4
For Official Governmental Use Only - Do Not Disseminate to the Public: 67711610 - Page 4 of 4
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 3, 2015


     Certified Document Number:        67711610 Total Pages: 4




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com